DETAILED ACTION

                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Information Disclosure Statement
	The information disclosure statement filed on 1/15/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilman (US 2012/0028396 A1, hereinafter “Gilman”).

In regards to claim 1, Gilman discloses (Figs. 8-10) method for improving the ohmic-contact behavior between a contact grid and an emitter layer (24e, 24f) of a silicon solar cell (See, for example, Par [0066]-Par [0070]), characterized in that the silicon solar cell (Par [0063]) is first provided with the emitter layer, the contact grid (38a) and a rear contact (38b), and that the contact grid (38a) is electrically contacted by a first contacting device (voltage source, see, for example, Fig. 10) connected to one pole of a current source and the rear contact is electrically contacted by second contacting device ( voltage ground, see, for example, Fig. 10) connected to the other pole of the current source, and that at least one current pulse is induced with a pulse length of 1 ms to 100 ms and a current magnitude corresponding to 10-to-30 times the short-circuit magnitude of the silicon solar cell measured under standard test conditions along the forward direction of the silicon solar cell  (See, for example, Par [0070]).

In regards to claim 2, Gilman discloses (See, Figs. 8-10) that the first contacting device (voltage source, see for example, Fig. 10) is a contact-pin matrix or a contact plate (See, for example, 48a, 48b).

In regards to claim 4, Gilman discloses (Figs. 8-10) method for improving the ohmic-contact behaviour between a contact grid and an emitter layer of a silicon solar cell characterized in that a silicon solar cell (See, for example, Pars [0066]-[0070]) is first provided with the emitter layer (24e, 24f), the contact grid (38a) and a rear contact (38b), and that the contact grid (38a) is electrically connected to one pole of a voltage source (See, for example, Par [0066]) and a contacting device that is electrically connected to the other pole of the voltage source is connected to the rear contact and a voltage directed opposite to the forward direction of the silicon solar cell  is applied by the voltage source that is lower than the breakdown voltage, and that a point light source is guided over the sun-facing side of the silicon solar cell (See, for example, Pars [0066]-[0070]) while this voltage is applied, and that a subsection of the sun-facing side is point illuminated, inducing a current to flow in the partial area, and that this current acts on the subsection for 1 ms to 100 ms (See, for example, Par [0070]), the current being of a magnitude (see, for example, Par [0066]).

                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gilman.

In regards to claim 3, Gilman discloses (Figs. 8-10) method for improving the ohmic-contact behaviour between a contact grid and an emitter layer of a silicon solar cell characterized by first providing a silicon solar cell (See, for example, Pars [0066]-[0070]) with the emitter layer (24e, 24f), the contact grid (38a) and a rear contact (38b), and electrically contacting a subsection of the contact grid (38a) by means of a contact brush or contact roller connected to one pole of a current source and electrically connecting the rear contact by means of a contacting device connected to the other pole of the current source and guiding the contact brush or the contact roller over the contact grid and inducing a current flow along the forward direction of the silicon solar cell (See, for example, Pars [0066]-[0070]) by means of the current source and exposing the subsection to this current flow for 1 ms to 100 ms (See, for example, Par [0070]), the current having a magnitude corresponding to 10-to-30 times the short-circuit magnitude of the silicon solar (See, for example, Par [0066]).

	However, Gilman fails to explicitly teach that contact grid by means of a contact brush or a contact roller. 
	It is well known in the art to employ roller film forming process wherein the film formation is conducted while continuously moving a substrate on which a film is to be formed. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate contact grid by means of a contact brush or a contact roller because it is well known in the art to employ roller film forming process wherein the film formation is conducted while continuously moving a substrate on which a film is to be formed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatntable over Gilman in view of Dobson et al. (US 2014/0139249 A1, hereinafter “Dobson”)

In regards to claim 5, Gilman discloses all limitations of claim 4 above but fails to explicitly teach that the point light source is a laser.
	Dobson while disclosing photovoltaic modules teaches that the point light source is a laser (low and/or high intensity light sources …See, for example, Pars [0007], [0008], [0009], [0042], [0043]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gilman by Dobson because this would help improve performance 

                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893